PER CURIAM.
We affirm appellant’s convictions without further comment. We write, however, to reverse and remand that portion of the sentence imposing a public defender fee and application fee because the record does not indicate that the trial court informed appellant of his right to contest the amount of those fees. Vaughn v. State, 65 So.3d 138, 139 (Fla. 1st DCA 2011). We also reverse and remand the trial court’s imposition of a lump sum of $870 for court costs. Costs must be specifically delineated with reference to the statutory authority for each cost imposed. Oliver v. State, 75 So.3d 349, 350 (Fla. 1st DCA 2011); Smiley v. State, 704 So.2d 191, 194-95 (Fla. 1st DCA 1997).
Accordingly, we AFFIRM appellant’s conviction; AFFIRM the sentence in part; REVERSE the sentence in part; and REMAND for further proceedings consistent with this opinion.
LEWIS, C.J., VAN NORTWICK and SWANSON, JJ., concur.